DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Final action is in reply to the 16210155 amendment filed on 11/13/2020
Claims 1, 16 and 19 have been amended
Claims 1 – 20 are currently pending and have been examined.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020
 has been entered.
 
Response to Arguments
Response to 103
The examiner states that the applicant argument is not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The applicant states that web does not disclose the entire independent claim limitation 1, 16 and 19. The applicant does not specifically state why weber does not specifically disclose the underlined elements.

Additionally, generating an entity quality score corresponding to the first entity based upon the entity profile is determine in para. 0054 and 0057 such that a vertical classifier determines behavior based on specific senders or entities and a confidence score is used to determine whether a specific action would take place as stated in para. 0057. 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 5, 7, 12 – 13, and 16 – 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pub 20120290662 – Weber et al. hereinafter as WEBER

Regarding Claim 1, 16 and 19:
WEBER discloses:
identifying a first email transmitted(monitor messages, para. 0014), by a first email account( 
detecting first activity(train, para. 0016), performed using email accounts(inboxes, para. 0016) of the plurality of email accounts, associated with the first email(messages, para. 0016); 
analyzing the first activity(activity, para. 0013) to generate a first set of activity information (monitor, para. 0014) corresponding to the first activity(activity, para. 0013); 
storing the first set of activity information in an entity profile(classifier, para. 0016) associated with the first entity(sender, para. 0016), wherein: the entity profile comprises a plurality of sets of activity information(train messages, classifier, para. 0016) associated with a plurality of emails(messages, para. 0016) transmitted by the one or more email accounts (plurality of user inboxes, para. 0016) associated with the first entity(sender, para. 0016); 
the plurality of sets of activity information(train messages, classifier, para. 0016) comprises the first set of activity information(message, pattern, para. 0016); 
the plurality of emails (learning messages, para. 0016) comprises the first email(message, para. 0016); 
each set of activity information(behavioral pattern, para. 0016) of the plurality of sets of activity information(pattern, para. 0016) corresponds to activity associated with an email of the plurality of emails; (messages, para. 0016)
generating an entity quality score, (classifier based on recipient sender pair, 0054, confidence value based on classifier, para. 0057) corresponding to the first entity(sender, para. 0017), based upon the entity profile(classifier, para. 0016) associated with the first entity(classifier based on recipient sender pair, 0054); 
generating a notification(action message, para. 0057) based upon the entity quality score corresponding to the first entity(classifier based on recipient sender pair, 0054, confidence value 
transmitting the notification(sharing, para. 0020) to a first client device(device, para. 0021) associated with the first entity.(sender, para. 0016)
WEBER does not explicitly disclose of “entity profile”, however WEBER does disclose of determining classifier (i.e. horizontal or vertical classifier) such that WEBER performs of the entity profile. Therefore it would be obvious to a person of ordinary skill in the art at the time of invention that WEBER would be capable of disclosing “entity profile” such that the classifier (i.e. horizontal or vertical classifier) is performing the functions of the entity profile.

Regarding Claim 2:
WEBER discloses of claim 1
WEBER discloses:
analyzing (analysis, para. 0070) content of the plurality of emails(messages, para. 0057), wherein the generating the quality score(value, para. 0057) is performed based upon the content of the plurality of emails(messages, para. 0057).

Regarding Claim 3 and 17:
WEBER discloses of claim 1
WEBER discloses:
the analyzing the first activity comprises determining a click through rate (CTR)(historical actions, para. 0065) associated with the first email(message, para. 0065); the first set of activity information is indicative of the CTR(historical actions, para. 0065); and the generating the quality score(value, para. 0057) is performed based upon a plurality of CTRs(previous, para. 0067), comprising the CTR, associated with the plurality of sets of activity(action message 

Regarding Claim 4 and 18:
WEBER discloses of claim 1
WEBER discloses:
the analyzing the first activity comprises determining a click-to-open rate(read message from many users that have sent many messages in past, para. 0053) associated with the first email; (read message, para. 0053)
the first set of activity information(behave, para. 0053) is indicative of the click-to-open rate; (read message from many users that have sent many messages in past, para. 0053)
the generating the quality score (confidence level value, para. 0017,0057)is performed based upon a plurality of click-to-open rates(read message from many users that have sent many messages in past, para. 0053), comprising the click-to-open rate, associated with the plurality of sets of activity information.(behavior, para. 0052)

Regarding Claim 5:
WEBER discloses of claim 1
WEBER discloses:
the analyzing the first activity comprises determining an open rate associated with the first email; (read message from many users that have sent many messages in past, para. 0053)
the first set of activity information is indicative of the open rate; and (read message / many messages, para. 0053)
the generating the quality score (confidence value, para. 0057) is performed based upon a plurality of open rates, comprising the open rate, associated with the plurality of sets of activity 

Regarding Claim 7:
WEBER discloses of claim 1
WEBER discloses:
wherein the analyzing the first activity comprises determining time-lengths(time period, para. 0013) that the first email is displayed using client devices (devices, para. 0021) associated with email accounts of the plurality of email accounts(inboxes, para. 0016), the method comprising: 
generating a measure of displaying activity based upon the time- lengths(time period, para. 0013), wherein: 
the first set of activity information is indicative of the measure of displaying activity; (read, para. 0013)and 
the generating the quality score is performed based upon a plurality of measures of displaying activity, (read, para. 0013) comprising the measure of displaying activity, (read, para. 0013) associated with the plurality of sets of activity information. (behavior, para. 016)

Regarding Claim 12:
WEBER discloses of claim 1
WEBER discloses:
determining that the quality score (confidence value, para. 0057) is greater than a threshold quality score(threshold confidence level, para. 0070); responsive to determining that the quality score is greater than the threshold quality score(threshold confidence level, para. 0070), generating one or more emails(forward, para. 0076), wherein each email of the one or more emails comprises a selectable input(selectable icon, para. 0076) corresponding to subscribing to 

Regarding Claim 13:
WEBER discloses of claim 12
WEBER discloses:
determining a topic(key words, para. 0013) associated with the first entity(sender, para. 0013), wherein the one or more email accounts(inboxes, para. 0016) are selected for transmission (message exchanged, received, para. 0013)of the one or more emails (messages, para. 0013)responsive to a determination that each email account of the one or more email accounts(inbox, para. 0016) received an email(message, para. 0013) associated with the topic(keyword, para. 0013).

Claims 6, 14, and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pub 20120290662 – Weber et al. hereinafter as WEBER in view of 20140280624 – Dillingham et al. hereinafter as DILLINGHAM

Regarding Claim 6:
WEBER discloses of claim 1
WEBER does not disclose:
receiving, from one or more email accounts of the plurality of email accounts one or more messages indicative of the first email being marked spam;  
determining a spam rate associated with the first email based upon the one or more messages, 
the generating the quality score is performed based upon a plurality of spam rates, comprising the spam rate, associated with the plurality of sets of activity information.
DILLINGHAM teaches:
receiving, from one or more email accounts of the plurality of email accounts(email accounts , para. 0012), one or more messages indicative of the first email being marked spam; and 
determining a spam rate (compliant rate, para. 0028) associated with the first email based upon the one or more messages( messages, para. 0029), wherein: the first set of activity information is indicative of the spam rate (compliant rate, para. 0028); and
the generating the quality score(sender score, para. 0028) is performed based upon a plurality of spam rates(compliant rate, para. 0028), comprising the spam rate, associated with the plurality of sets of activity information.
It would be obvious to one of ordinary skill in the art to combine WEBER’s method of monitoring messages to determine behavior of messages and users to utilizing DILLINGHAM method of determining a spam rate for messages in order for WEBER to improve the actions of users for messages. ( WEBER – para. 0018) 

Regarding Claim 14:
WEBER discloses of claim 6
DILLINGHAM teaches:
determining that the spam rate(compliant rate, para. 0069) is greater than a threshold spam rate;(threshold greater than 2%, para. 0069) and 
responsive to determining that the spam rate(compliant rate, para. 0069) is greater than the threshold spam rate(threshold greater than 2%, para. 0069), transmitting a second notification( 

Regarding Claim 15:
WEBER discloses of claim 6
DILLINGHAM teaches:
determining that the spam rate(compliant rate, para. 0069) is greater than a threshold spam rate; and responsive to determining that the spam rate(compliant rate, para. 0069) is greater than the threshold spam rate, suspending (not delivered, para. 0077) the first entity from one or more services for a duration of time.(specified time period, para. 0077)

Claims 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pub 20120290662 – Weber et al. hereinafter as WEBER in view of US PG Pub 20170140285 – Dotan-cohen et al. hereinafter as DOTAN-COHEN in further view of 20140280624 – Dillingham et al. hereinafter as DILLINGHAM 

Regarding Claim 11:
WEBER discloses of claim 1
WEBER does not disclose:
determining that the quality score is less than a threshold quality score; and 
responsive to determining that the quality score is less than the threshold quality score, suspending the first entity from one or more services for a duration of time. 
DOTAN-COHEN teaches:
determining that the quality score (confidence score, para. 0071)  is less than a threshold quality score; (less than a threshold, para. 0071)
quality score (confidence score, para. 0071)is less than the threshold quality score(less than a threshold, para. 0071)
It would be obvious to one of ordinary skill in the art to combine WEBER’s method of determining a confidence value for messages to utilize DOTAN-COHEN method of determining a confidence score less than a threshold in order for WEBER to improve the user experiences based on activity pattern (See ref at least at para. 0071) 
DILLINGHAM teaches: 
responsive to determining that the quality score(Sender score), suspending the first entity (not delivered, para. 0077)  from one or more services for a duration of time. (specified time period, para. 0077)
It would be obvious to one of ordinary skill in the art to combine WEBER / DOTAN-COHEN’s method of monitoring activity patterns and confidence score of less than a confidence threshold to utilizing DILLINGHAM method of suspending services based upon a score in order for WEBER to improve the actions of users for messages. (WEBER – para. 0018)

Claims 8, 9, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pub 20120290662 – Weber et al. hereinafter as WEBER in further view of US PG Pub 20090030774 – Rothschild et al. hereinafter as ROTHSCHILD

Regarding Claim 8:
WEBER discloses of claim 1
WEBER does not disclose:
determining a first advertisement revenue received in association with advertisements being displayed on client devices, associated with email accounts of the plurality of email accounts, in 
storing the first advertisement revenue in the entity profile, wherein: 
the entity profile comprises a plurality of advertisement revenues associated with the plurality of emails; 
the plurality of advertisement revenues comprises the first advertisement revenue; 
each advertisement revenue of the plurality of advertisement revenues is received in association with an email of the plurality of emails; and 
the generating the quality score is performed based upon the advertising revenue
ROTHSCHILD teaches:
determining a first advertisement revenue (compensation, para. 0103) received in association with advertisements (advertisement, para. 0103) being displayed on client devices, associated with email accounts(e-mail client, para. 0103) of the plurality of email accounts(e-mail client, para. 0103), in association with the first email(e-mail, para. 0103); 
storing the first advertisement revenue in the entity profile(profile, para. 0098), wherein: 
the entity profile comprises a plurality of advertisement revenues(compensation, para. 0099) associated with the plurality of emails(message, para. 103); 
the plurality of advertisement revenues(compensation, para. 0098, para. 0107) comprises the first advertisement revenue(compensation, para. 0098, para. 0107);
each advertisement revenue (compensation, para. 0098, para. 0107)of the plurality of advertisement revenues is received in association with an email of the plurality of emails(e-mail, para. 0098); and
the generating the quality score(score, para. 0075) is performed based upon the advertising revenue(compensation, para. 0098)
It would be obvious to one of ordinary skill in the art to combine WEBER’s method of analyzing email 

Regarding Claim 9 and 20:
WEBER discloses of claim 1
WEBER does not discloses:
determining a quality compensation value based upon the quality score; 
transmitting an electronic payment based upon the quality compensation value to an account associated with the first entity.
ROTHSCHILD teaches:
determining a quality compensation value (amount of compensation, para. 0109) based upon the quality score; (score, para. 0075) and 
transmitting an electronic payment based upon the quality compensation value(cash payment, para. 0028) to an account associated with the first entity.
It would be obvious to one of ordinary skill in the art to combine WEBER’s method of analyzing email account data for determining user patterns to determine actions to include ROTHSCHILD’s method of providing compensation with providing advertisements in order for WEBER to improve messages for users to act upon (WEBER- para. 0077) 

Claims 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US PG Pub 20120290662 – Weber et al. hereinafter as WEBER in further view of US PG Pub 20170140285 – Dotan-cohen et al. hereinafter as DOTAN-COHEN
Regarding Claim 10:

WEBER does not disclose:
determining that the quality score is less than a threshold quality score; and 
responsive to determining that the quality score is less than the threshold quality score, transmitting a second notification to the first client device indicative of the quality score being less than the threshold quality score.
DOTAN-COHEN teaches:
determining that the quality score (confidence score, para. 0071) is less than a threshold (less than a threshold, para. 0071) quality score; and 
responsive to determining that the quality score is less than the threshold quality score(less than a threshold, para. 0071), transmitting a second notification to the first client device (notifying, para. 0101) indicative of the quality score being less than the threshold quality score. (less than a threshold, para. 0071)
It would be obvious to one of ordinary skill in the art to combine WEBER’s method of determining a confidence value for messages to utilize DOTAN-COHEN method of determining a confidence score less than a threshold in order for WEBER to improve the user experiences based on activity pattern (See ref at least at para. 0071) 


Conclusion            
                                    THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/A.H.T/Examiner, Art Unit 3621  

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681